DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The preliminary amendment filed 01/15/2020 is acknowledged. Claims 8, 11, 14, 16, 19, 25, 33, 35 and 37 are amended and claims 3, 5, 6, 10, 13, 15, 17, 20, 22-24, 27-32, 34, 36, 38-40 and 42-50 are cancelled. No restriction is being imposed in this case.
Claims 1, 2, 4, 7-9, 11, 12, 14, 16, 18, 19, 21, 25, 26, 33, 35, 37, 41 and 51 are under examination.

Effective Filing Date
	The effective filing date of claims 1, 2, 4, 8, 9, 11, 14, 16, 18, 21, 25, 26, 33, 35, 37, 41 and 51 is deemed to be 02/24/2017.

Claim Interpretation
The phrases following “optionally” in the claims are interpreted as not being required elements in the claims. (See claims 14, 16, 25, 33, 35 and 37, for example). Note also that the term “and/or” is interpreted as meaning “or” for the broadest reasonable interpretation (see claims 8, 21 and 37)
 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STABILIZED ANTIBODY PROTEIN SOLUTIONS COMPRISING ARGININE, METHIONINE AND A C3 POLYOL.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 16, 18, 19, 21, 25, 26, 33, 35 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 7, 18, 19, 21, 25, 26, 33 and 35, the phrase “such as” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. Regarding claims 19, 21, 25, 33, 35, the abbreviation “e.g.” means “for example”, which is also exemplary claim language. Similarly, regarding claims 14, 16, 25, 33, 35 and 37, the word “optionally” can be interpreted as exemplary language, similar to “for example”. See MPEP § 2173.05(d).

Claims 7, 18, 19, 21, 25, 33, 35 and 37 recite “about” which is a term of degree. While terms of degree are not necessarily indefinite, the instant specification does not provide the parameters of the term “about” to allow one skilled in the art to ascertain the scope of the ranges reciting “about”. The lack of clarity with “about” in the claims is compounded because it is used in the context of listing several ranges of varying breadth. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). As an example of this, claim 7 recites “about 100 mM to about 500 mM, such as about 150 mM to about 400 mM, or about 150 mM to about 200 mM”. The broad recitation “about 100 mM to about 500 mM” is followed by two increasingly narrow ranges “about 150 mM to about 400mM” and “about 150 mM to about 200 mM”, which are the narrower statements of the range/limitation. 

Notice for all US Patent Applications filed on or after March 16, 2013: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1, 2, 4, 8, 9, 11, 12, 14, 16, 18, 21, 25, 26, 33, 35, 37, 41 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Mendiratta et al. (WO 2013164837—on IDS filed 01/24/2020). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. Mendiratta et al. teach anti-TNFα antibodies such as adalimumab formulated in liquid solution with a surfactant a tonicity agent and a stabilizer, wherein the antibody is at a concentration of 1mg/mL to 160 mg/mL, the stabilizer is an amino acid selected from arginine and methionine (among others) as well as a polyol such as glycerol and a pH range from 4-8 (preferably 5.0-5.5—see claims 1, 3, 5, 7, 8, 13, 14, 17 and 19). This meets the limitations of claims 1, 2, 4, 8, 9, 11, 18 and 21. Because Mendiratta et al. teach that their antibody formulations increase storage stability and reduce aggregation (see p. 9, lines 1-3), they by necessity, teach a method of stabilizing an antibody protein, thus meeting the limitations of instant claims 2 and 41. Although Mendiratta et al. do not disclose the antibody is certolizumab pegol, since they teach the formulation of anti-TNFα antibodies, it flows therefrom that their methods could be used to formulate certolizumab pegol, as it is also an anti-TNFα antibody (instant claim 16).

The second factor to consider is to ascertain the differences between the prior art and the instant claims. Mendiratta et al. disclose various lists of antibodies, stabilizers, polyols, non-ionic surfactants, tonicity modifiers and their concentration ranges. In addition, while Mendiratta et al. teach that monoclonal antibodies can be formulated via their methods, they do not specifically teach the monoclonal antibodies recited in claim 12.  It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that one could modify and choose various antibodies, excipients and ranges from the teachings of Mendiratta and colleagues because the lists and ranges are presented as simple substitutions of art-recognized equivalents to formulate the antibodies (see p. 6, lines 17-21; p. 8, particularly lines 30-31). In addition, although Mendiratta et al. exemplify anti-TNFα antibodies, one having ordinary skill in the art would have recognized that there are other types of therapeutic monoclonal antibodies. The person 
Thus, the claims do not contribute anything non-obvious over the prior art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mendiratta et al. (WO 2013164837—on IDS filed 01/24/2020) as applied to claims 1, 2, 4, 8, 9, 11, 12, 14, 16, 18, 21, 25, 26, 33, 35, 37, 41 and 51 above, and further in view of Morichika et al. (EP2238985—on IDS filed 01/24/2020). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The teachings of Mendiratta et al. and how they meet the limitations of claims 1, 2, 4, 8, 9, 11, 12, 14, 16, 18, 21, 25, 26, 33, 35, 37, 41 and 51 are outlined above in the preceding rejection and are hereby incorporated. The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Mendiratta et al. teach formulation with arginine and methionine, they do not teach the concentrations recited in claim 19.
Morichika et al. teach the anti-IL-6 receptor therapeutic antibody formulated in liquid compositions comprising between 50-100 mM arginine and 10-50 mM methionine (see p. 8, Table 1-1). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to formulate the antibodies of Mendiratta et al. using the arginine and methionine concentrations taught in Morichika et al. because the 
Thus, the claims do not contribute anything non-obvious over the prior art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mendiratta et al. (WO 2013164837—on IDS filed 01/24/2020) as applied to claims 1, 2, 4, 8, 9, 11, 12, 14, 16, 18, 21, 25, 26, 33, 35, 37, 41 and 51 above, and further in view of Bansal (WO 2016/109822). The first factor to consider when making a rejection under 35 U.S.C. 103(a) is to determine the scope and contents of the prior art. The teachings of Mendiratta et al. and how they meet the limitations of claims 1, 2, 4, 8, 9, 11, 12, 14, 16, 18, 21, 25, 26, 33, 35, 37, 41 and 51 are outlined above in the preceding rejection and are hereby incorporated. The second factor to consider is to ascertain the differences between the prior art and the instant claims. While Mendiratta et al. teach formulation with arginine and methionine, they do not teach the concentrations recited in claim 19.
Bansal teaches therapeutic antibody formulations comprising 64 mM arginine (see p. 17, Table 3). It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention to formulate the antibodies with 64 mM arginine because Bansal teaches that the inclusion of both arginine and methionine in the st full paragraph; p. 15, Examples 8 and 9). The person of ordinary skill in the art would have been motivated to include arginine and methionine at the concentrations suggested therein (64 mM arginine) because reducing viscosity would improve the suitability of liquid pharmaceutical formulations for injection. Furthermore, the person of ordinary skill in the art could have reasonably expected success because Bansal teaches the level of skill in the art is high (see p. 5, last paragraph).
Thus, the claims do not contribute anything non-obvious over the prior art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4, 7-9, 11, 12, 14, 16, 18, 19, 21, 25, 26, 33, 35, 37, 41 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 12-16, 18, 19, 21, 22, 25, 33, 35, 37, 38, 51 and 72-97 of copending Application No. 16/552,675 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other the reference application teaches an aqueous solution comprising an antibody and a stabilizing amount of arginine, methionine and a C3 polyol. The claims of the reference application also teach the same concentration ranges of methionine, arginine, C3 polyol, pH, antibody as well as the same antibodies (rituximab, bevacizumab, adalimumab), non-ionic surfactants, tonicity modifiers, preservatives and their respective concentration ranges. The difference between the instant claims and the claims of the reference application are as follows. The claims of the reference application are more specific with respect to the ratio of arginine to methionine in the formulation (see claim 1 of the ‘675 application), but the more specific recitation in the claims of the reference application anticipate the more general recitation in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 4, 7-9, 11, 12, 14, 16, 18, 19, 21, 25, 26, 33, 35, 37, 41 and 51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 15-24 of copending Application No. 16/491,506 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches an aqueous solution comprising an antibody (adalimumab) and a stabilizing amount of arginine, methionine and a C3 polyol, namely glycerol. The difference between the instant claims and the claims of the reference application are as follows. The claims of the reference application are more specific with respect to the antibody (adalimumab) .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jezek et al. (the WO document WO 2012/013980—on IDS filed 01/24/2020) discloses that rituximab was formulated in 1 mM methionine and 80mM arginine (see Example 2: pages 16, lines 9-10; p. 17; Table 6) and etanercept was formulated in 5mM methionine and 250 mM 1,2propanediol (see Example 3: pages 17-18). The same teachings are disclosed at paragraphs [0060]-[0065] of Jezek et al. (US 2013/0209465—on IDS filed 01/24/2020), which has the same disclosure. The documents by Jezek et al. do not teach the combination of the antibody, arginine, methionine and 1,2propanediol in a single formulation. Further, there is no motivation within Jezek and colleagues to formulate the disclosed antibodies with the combination of arginine, methionine and a C3 polyol. Specifically, in the first row of Table 6 (see p. 17 of the WO document; paragraph [0062] of the PGPUB), Jezek et al. disclose that the addition of arginine without the presence of polyethyleneimine (PEI) results in cloudy 
“In all background solutions the presence of PEI was found to reduce considerably the rate of formation of HMWS.” (See p. 17, lines 12-13 of the WO document).
 
Jezek et al. also disclose: 
“In all background solutions the presence of PEI was found to reduce considerably the rate of formation of low molecular weight species (LMWS)” (see p. 18, lines 12-14 of the WO document).

One having ordinary skill in the art at the time of the filing of the invention would not be motivated to add arginine to the etanercept formulated with methionine and 1,2propanediol (see Example 3, p. 18). The teachings of the documents by Jezek and colleagues teach that polyethyleneimine (PEI) is stabilizing rather than any combination of arginine, methionine and 1,2-propanediol.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649